UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7122


JERRY MIKEL HOLLOMAN,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00327-MOC-DCK-1)


Submitted: December 30, 2021                                      Decided: January 19, 2022


Before THACKER and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Mikel Holloman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerry Mikel Holloman appeals the district court's order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review,

we discern no abuse of discretion in the district court's determination that Holloman did

not establish extraordinary and compelling reasons justifying early release. See United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review and

outlining steps for evaluating compassionate release motions). Accordingly, we affirm the

district court's order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2